Case: 21-1615   Document: 30     Page: 1    Filed: 02/04/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     ALEXANDER HAGE-BOUTROS, DBA ETHIK
               CLOTHING CO.,
                  Appellant

                            v.

                    ETHIKA, INC.,
                        Appellee
                 ______________________

                       2021-1615
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 92063682.
                  ______________________

                Decided: February 4, 2022
                 ______________________

    ALEXANDER HAGE-BOUTROS, Milltown, NJ, pro se.

     KIRSTEN L. THOMSON, Growip Law Group LLC, Bar-
 rington, IL, for appellee. Also represented by ANDREA KAY
 ORTH, MARCUS JAY THYMIAN.
                   ______________________

    Before NEWMAN, REYNA, and CUNNINGHAM, Circuit
                      Judges.
Case: 21-1615    Document: 30     Page: 2    Filed: 02/04/2022




 2                              HAGE-BOUTROS   v. ETHIKA, INC.



 CUNNINGHAM, Circuit Judge.
      Alexander Hage-Boutros appeals from the decision of
 the Trademark Trial and Appeal Board (“Board”) canceling
 his trademark registration. Ethika, Inc. v. Alexander
 Hage-Boutros d/b/a Ethik Clothing Co., Cancellation No.
 92063682, 2020 WL 6306141, at *10 (T.T.A.B. Oct. 26,
 2020). Because we discern no error in the Board’s finding
 a likelihood of confusion between Mr. Hage-Boutros’s mark
 and Ethika, Inc.’s (“Ethika”) marks, we affirm.
                       I. BACKGROUND
                     A. The ETHIK Mark
     Since 2010, Mr. Hage-Boutros has operated a business
 under the name Ethik Clothing Co. (“Ethik”), selling ap-
 parel products such as t-shirts, hats, and caps. App. 89. 1
 Mr. Hage-Boutros owns the mark ETHIK CLOTHING CO.,
 U.S. Reg. No. 4,834,883, shown below (“the ETHIK mark”).
 App. 25–26.




 App. 25–26. Ethik’s products are marketed to “artists, lyr-
 ical MCs, [and] extreme sport participants.” Ethika, 2020
 WL 6306141, at *3.
                    B. The ETHIKA Marks
     Appellee Ethika, Inc. is a corporation based in Califor-
 nia that has sold clothing, including underwear, headwear,
 and t-shirts, through online and brick-and-mortar retailers
 since 2001. App. 31–33, 36–45, 47–48, 50–61. Ethika owns
 two trademark registrations relevant to this appeal: the



     1   All “App.” citations refer to the appendix included
 in the Appellee’s brief.
Case: 21-1615     Document: 30     Page: 3    Filed: 02/04/2022




 HAGE-BOUTROS   v. ETHIKA, INC.                             3



 word mark ETHIKA, U.S. Reg. No. 3,313,394, and the re-
 lated mark shown below, U.S. Reg. No. 3,618,319 (collec-
 tively, “the ETHIKA marks”). App. 27–29.



 App. 27–29. The ETHIKA marks were, respectively, regis-
 tered on the Principal Register on October 16, 2007 and
 May 12, 2009. App. 27–29. Ethika describes itself as a
 “lifestyle brand” with “deep roots in action sports.” Ethika,
 2020 WL 6306141, at *3; App. 31–32, 47.
                     C. Procedural History
     In 2014, Ethika informed Mr. Hage-Boutros of the ex-
 istence of the ETHIKA marks, alleged that his use of the
 name ETHIK infringed those marks, and asked him to,
 among other things, cease his use of the ETHIK mark.
 App. 64, 67–73. The parties did not reach a resolution.
 App. 64, 74–80. Mr. Hage-Boutros then filed an application
 to register the ETHIK mark. App. 25–26, 64. The mark
 was registered on the Principal Register on October 20,
 2015. App. 25–26, 64.
      On May 3, 2016, Ethika initiated a cancellation pro-
 ceeding to challenge the newly registered ETHIK mark
 based on likelihood of confusion between the ETHIK mark
 and the ETHIKA marks. Ethika, 2020 WL 6306141, at *1;
 Appellant’s Br. 5; Appellee’s Br. 5. Although Mr. Hage-
 Boutros appears to have begun the proceeding with coun-
 sel, he proceeded pro se during the trial phase. App. 91–
 93; Appellee’s Br. 16–18. Mr. Hage-Boutros filed various
 motions during the proceeding as a pro se party but did not
 file a responsive trial brief. Ethika, 2020 WL 6306141, at
 *2.
    The Board held that there was a likelihood of confusion
 between the ETHIK mark and the ETHIKA marks and
 canceled the registration for the ETHIK mark. Ethika,
 2020 WL 6306141, at *6–10. Specifically, the Board found
Case: 21-1615    Document: 30      Page: 4    Filed: 02/04/2022




 4                              HAGE-BOUTROS   v. ETHIKA, INC.



 that the parties’ goods, channels of trade, and classes of
 purchasers were legally identical in part because of their
 headwear products. Ethika, 2020 WL 6306141, at *7–8.
 The Board also found the marks to be “quite similar in their
 entireties as to appearance, sound, connotation and com-
 mercial impression.” Ethika, 2020 WL 6306141, at *7 (in-
 ternal quotation marks omitted).
    Mr. Hage-Boutros timely appealed to this court. We
 have jurisdiction under 28 U.S.C. § 1295(a)(4)(B).
                       II. DISCUSSION
     We review the Board’s legal conclusions de novo and its
 factual findings for substantial evidence.           In re
 I.AM.Symbolic, LLC, 866 F.3d 1315, 1322 (Fed. Cir. 2017).
 “Substantial evidence is ‘more than a mere scintilla’ and
 ‘such relevant evidence as a reasonable mind would accept
 as adequate’ to support a conclusion.” Id. (quoting Consol.
 Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).
     Likelihood of confusion is a question of law based on
 underlying findings of fact. Id. Any doubts on the issue of
 likelihood of confusion must be resolved in favor of Ethika,
 the prior user or registrant, as “the newcomer has the op-
 portunity and obligation to avoid confusion with existing
 marks.” Hewlett-Packard Co. v. Packard Press, Inc., 281
 F.3d 1261, 1265 (Fed. Cir. 2002).
     In assessing the likelihood of confusion, we consider
 the DuPont factors. See In re E. I. DuPont DeNemours &
 Co., 476 F.2d 1357, 1361 (C.C.P.A. 1973); see also In re
 I.AM.Symbolic, 866 F.3d at 1322 (identifying DuPont fac-
 tors for likelihood of confusion analysis, including “dispos-
 itive factors, such as similarity of the marks and
 relatedness of the goods”). Only the first DuPont factor—
 the similarities between the marks—is at issue in this ap-
 peal. In evaluating the similarities between marks, “[t]he
 proper test is not a side-by-side comparison of the marks,
 but instead whether the marks are sufficiently similar in
Case: 21-1615     Document: 30     Page: 5    Filed: 02/04/2022




 HAGE-BOUTROS   v. ETHIKA, INC.                              5



 terms of their commercial impression such that persons
 who encounter the marks would be likely to assume a con-
 nection between the parties.” Id. at 1323; see also QuikTrip
 W., Inc. v. Weigel Stores, Inc., 984 F.3d 1031, 1035 (Fed.
 Cir. 2021) (holding that the Board correctly analyzed the
 marks as a whole when analyzing similarities between
 “marks in their entireties as to appearance, sound, conno-
 tation and commercial impression”).
                   A. Likelihood of Confusion
      Mr. Hage-Boutros first argues that the Board erred in
 dissecting the ETHIK mark into its components instead of
 comparing the marks in their entireties. Appellant’s Br.
 8–9. Ethika responds that Mr. Hage-Boutros neither de-
 tails how the ETHIK mark was allegedly dissected nor
 identifies any deficiencies in the Board’s analysis. Appel-
 lee’s Br. 10–14. We agree with Ethika.
     The Board properly based its decision on the ETHIK
 mark in its entirety and its references to specific aspects of
 the ETHIK mark in its analysis were not improper. Alt-
 hough marks must be assessed in their entireties, “there is
 nothing improper in stating that, for rational reasons,
 more or less weight has been given to a particular feature
 of a mark, provided the ultimate conclusion rests on con-
 sideration of the marks in their entireties.” In re Nat’l Data
 Corp., 753 F.2d 1056, 1058 (Fed. Cir. 1985). See also Juice
 Generation, Inc. v. GS Enters. LLC, 794 F.3d 1334, 1340–
 41 (Fed. Cir. 2015); Franklin Mint Corp. v. Master Mfg. Co.,
 667 F.2d 1005, 1007 (C.C.P.A. 1981) (“It is axiomatic that
 a mark should not be dissected and considered piecemeal;
 rather, it must be considered as a whole in determining
 likelihood of confusion.”).
     Here, the Board did precisely that. The Board properly
 gave little weight to the descriptive term CLOTHING CO.
 Ethika, 2020 WL 6306141, at *7–8; see 15 U.S.C. § 1056(a);
 Cunningham v. Laser Golf Corp., 222 F.3d 943, 947 (Fed.
 Cir. 2000) (“Regarding descriptive terms, this court has
Case: 21-1615    Document: 30      Page: 6    Filed: 02/04/2022




 6                              HAGE-BOUTROS   v. ETHIKA, INC.



 noted that the descriptive component of a mark may be
 given little weight in reaching a conclusion on likelihood of
 confusion.”) (internal quotation marks omitted). The
 Board also properly afforded less weight to the design com-
 ponent of the mark because clothing consumers are likely
 to verbally refer to the goods by the term ETHIK rather
 than by design or by non-distinctive words. Ethika, 2020
 WL 6306141, at *8; In re Viterra Inc., 671 F.3d 1358, 1366
 (Fed. Cir. 2012) (determining that “the verbal portion of a
 word and design mark likely will be the dominant por-
 tion”).
      The Board did not improperly dissect the ETHIK mark
 or focus on the term ETHIK with tunnel vision. See Ethika,
 2020 WL 6306141, at *8 (stating that “Petitioner’s mark
 ETHIKA and the dominant ETHIK portion of Respondent’s
 mark look and sound almost identical”).
                       B. New Argument
     On appeal, Mr. Hage-Boutros raises a new argument
 that the differences between the marks obviate any likeli-
 hood of confusion. Appellant’s Br. 9–11. His argument
 rests on a set of third-party trademark registrations and
 an application that all use the word ETHIC or ETHICS in
 connection with clothing. Appellant’s Br. 10. Mr. Hage-
 Boutros urges that the third-party trademark registrations
 demonstrate that the mark is weak and should receive a
 narrower scope of protection. Appellant’s Br. 9–10.
      With limited exceptions, we generally will “not con-
 sider issues ‘not passed upon below’ or entertain argu-
 ments not presented to the lower tribunal.” Hylete LLC v.
 Hybrid Athletics, LLC, 931 F.3d 1170, 1174 (Fed. Cir. 2019)
 (citing Golden Bridge Tech., Inc. v. Nokia, Inc., 527 F.3d
 1318, 1322 (Fed. Cir. 2008)). But “where a party appeared
 pro se before the lower court, a court of appeals may appro-
 priately be less stringent in requiring that the issue have
 been raised explicitly below.” Id. (internal citations omit-
 ted). Mr. Hage-Boutros proceeded pro se through much of
Case: 21-1615     Document: 30    Page: 7    Filed: 02/04/2022




 HAGE-BOUTROS   v. ETHIKA, INC.                            7



 the Board proceedings and now appears before us pro se.
 Under that more forgiving standard, we consider the mer-
 its of his new argument on appeal.
      However, Mr. Hage-Boutros’s new argument fails on
 the merits. Mr. Hage-Boutros asserts that evidence of
 third-party use of other marks indicates that the ETHIK
 mark “is not strong, and therefore not entitled to much pro-
 tection.” Appellant’s Br. 11. While evidence of third-party
 use of similar marks on similar goods can show that a mark
 is relatively weak and entitled to a narrow scope of protec-
 tion, that is not the case here. See Palm Bay Imports, Inc.
 v. Veuve Clicquot Ponsardin Maison Fondee en 1772, 396
 F.3d 1369, 1373 (Fed. Cir. 2005). Mr. Hage-Boutros names
 three registrations and one application containing the term
 ETHIC or ETHICS paired with one other term, but he pre-
 sents no evidence of extent or impact of third-party usage.
 Appellant’s Br. 10. See Palm Bay Imports, 396 F.3d at 1373
 (“The probative value of third-party trademarks depends
 entirely upon their usage” and “where the record includes
 no evidence about the extent of third-party uses[,] the pro-
 bative value of this evidence is thus minimal.”) (cleaned
 up). Mr. Hage-Boutros’s new argument fails to rise to the
 level of demonstrating that third-party use relegates the
 ETHIK mark to a narrow scope of protection.
                    C. No Frivolous Appeal
     Ethika asserts that Mr. Hage-Boutros’s allegation of
 improper trademark dissection and attempt to present new
 argument amount to a frivolous appeal subject to sanc-
 tions. Appellee’s Br. 10, 18, 23. If we “determine[] that an
 appeal is frivolous,” we may “award just damages and sin-
 gle or double costs to the appellee.” Fed. R. App. P. 38. An
 appeal may be “frivolous as filed” when “the judgment by
 the tribunal below was so plainly correct and the legal au-
 thority contrary to appellant’s position so clear that there
 really is no appealable issue.” Romala Corp. v. United
 States, 927 F.2d 1219, 1222 (Fed. Cir. 1991). An appeal
Case: 21-1615    Document: 30      Page: 8   Filed: 02/04/2022




 8                              HAGE-BOUTROS   v. ETHIKA, INC.



 may be “frivolous as argued” in light of “the appellant’s
 misconduct in arguing the appeal.” Id. Neither is the case
 here. Mr. Hage-Boutros may have presented an unpersua-
 sive argument, but his appeal was not clearly frivolous un-
 der the auspices of Rule 38. See Finch v. Hughes Aircraft
 Co., 926 F.2d 1574, 1578 (Fed. Cir. 1991) (“An appeal hav-
 ing a small chance for success is not for that reason alone
 frivolous . . . and a questionable appeal may simply be due
 to the overzealousness or inexperience of counsel.”). Thus,
 we decline to impose attorneys’ fees or sanctions.
                      III. CONCLUSION
     The Board properly based its likelihood-of-confusion
 analysis on the marks in their entireties. The Board did
 not err in finding a likelihood of confusion between Mr.
 Hage-Boutros’s mark and the Ethika marks. For the above
 reasons, we affirm the decision of the Board.
                       AFFIRMED
                           COSTS
 No costs.